DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, 9, 25-32, 39-41 and 43-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a left support frame comprising a first tooth portion, the first tooth portion having a plurality of teeth; 
a right support frame comprising a second tooth portion, the second tooth portion having a plurality of teeth; and 
a bracket, the left support frame and the right support frame being both slidably connected to the bracket, a surface of the bracket defining a plurality of receiving grooves; 
the support assembly further comprises a flexible printed circuit (FPC) with a part extending out of a display device comprising the support assembly, wherein a surface of the part of the flexible printed circuit extending out of the display device is attached with a reinforcing structure, and the reinforcing structure acts as an antenna module, and another surface of the part of the flexible printed circuit extending out of the display device is provided with a button.”.  

Claims 2-3, 5, 9, 25-30 and 39-41 depending from claim 1 are therefor also allowable.

Regarding claim 31, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “ 
a left support frame comprising a first tooth portion, the first tooth portion having a plurality of teeth; 
a right support frame comprising a second tooth portion, the second tooth portion having a 5Application No. 16/329,875plurality of teeth; and 
a bracket, the left support frame and the right support frame being both slidably connected to the bracket, a surface of the bracket defining a plurality of receiving grooves; 
wherein the support assembly further comprises a flexible printed circuit (FPC) with a part extending out of the display device, wherein a surface of the part of the flexible printed circuit extending out of the display device is attached with a reinforcing structure, and the reinforcing structure acts as an antenna module, and another surface of the part of the flexible printed circuit extending out of the display device is provided with a button.”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 43-44 depending from claim 31 are therefor also allowable.

Regarding claim 32, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “ 
a left support frame comprising a first tooth portion, the first tooth portion having a plurality of teeth; 
a right support frame comprising a second tooth portion, the second tooth portion having a 6Application No. 16/329,875plurality of teeth; and 
a bracket, the left support frame and the right support frame being both slidably connected to the bracket, a surface of the bracket defining a plurality of receiving grooves; 
wherein the support assembly further comprises a flexible printed circuit (FPC) with a part extending out of the display device, wherein a surface of the part of the flexible printed circuit extending out of the display device is attached with a reinforcing structure, and the reinforcing structure acts as an antenna module, and another surface of the part of the flexible printed circuit extending out of the display device is provided with a button”.  
None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841